Interim Decision #1863

MATI.ER OF

briomioAri STATE Urrivisuarrr

In VISA PETITION Proceedings
DET—N-1580

Decided by Acting Regional Conzardesioner June 14, 1963 .
An alien of distinguished merit and ability coming to a university as a research
associate to prepare and establish course material for a new program leading
to the B.A. degree in Chinese language and literature is eligible for nonimmigrant status under section 101(a) (15) (H) (1), Immigration and Nationality
Act, since the position is temporary in nature and will be abolished after
organization of the new program which will become a permanent part of the
university curriculum.

This case is before me on appeal. The District Director denied the
petition to classify the beneficiary as a nonimmigrant under section
101(a) (15) (H) (i) of the Immigration and Nationality Act on the
ground that the position to be filled by the beneficiary is permanent in
nature.
The requirement for the classification sought is that the beneficiary

be an alien of distinguished merit and ability who is coming for a temporary period as a nonimmigrant to perform duties which are themselves temporary in nature. It is conceded that the qualifications of
the beneficiary meet the high requirements of the Act. The question
to be resolved is whether the duties to be performed are themselves
temporary in nature?
The petitioner is initiating a program leading to a B.A. degree in
Chinese language and literature in the Department of Foreign Languages. The services of the beneficiary are sought for a temporary
period. to prepare course outlines, bibliographies, and teaching materials for the new program. The position will be that of a Research

Associate, which position will be abolished after the new program is
organized. The Chairman of the Department of Foreign Languages

states that this will be within a year or so. The new program in Chinese language and literature will become a permanent part of the cur1

Matter of M—S—H, 8 I. & N. Dec. 480.

642

Interim Decision. #1363
ricula of the petitioning institution. However, the position to be
filled by the beneficiary is temporary in nature. After the program is
established, her services will be required no longer. The beneficiary,
according to the petitioner, is eminently qualified to create the course
material for the program. It is concluded that the position to be filled
by the beneficiary is temporary in nature. Accordingly, the appeal will
be sustained.
ORDER: It is ordered that the appeal in the above cited case be
and the same is hereby sustained.

(;43

